
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 745
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2012
			Mr. Mack (for
			 himself, Mr. Engel,
			 Ms. Ros-Lehtinen,
			 Mr. Sires,
			 Mr. Diaz-Balart,
			 Mr. Rivera,
			 Mr. Burton of Indiana,
			 Mr. Harper, and
			 Mrs. Schmidt) submitted the following
			 resolution; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing concern regarding the conditions
		  of democracy, freedom of the press, human rights, business and investment
		  climate, counternarcotics cooperation, and the relationship with Iran, in
		  Ecuador prior to the July 31, 2013, expiration of the Andean Trade Preference
		  Act and the Andean Trade Promotion and Drug Eradication Act.
	
	
		Whereas since 2007, the Government of Ecuador has
			 expropriated and fined magazines, newspapers, and radio and television
			 stations, pursued criminal and civil legal action against journalists, media
			 outlets, and political opponents, and utilized legislation to broaden official
			 censorship powers;
		Whereas, as a result of a February 6, 2011, opinion column
			 regarding President Correa’s involvement in a September 2010 protest by the
			 National Police, Correa sued El Universo executives and an opinion editor for
			 $80,000,000 dollars for “defamatory libel”, and the lower court’s ruling
			 against the El Universo defendants for 3-year jail terms and fines totaling
			 $40,000,000 was subsequently upheld by Ecuador’s National Court of Justice,
			 while the precedent from this ruling remained intact, it was not enforced as a
			 result of a pardon request made by President Correa;
		Whereas the Inter American Press Association called the
			 decision by Ecuador’s National Court of Justice on President Correa’s libel
			 suit against El Universo a serious attack on freedom of the press and
			 gagging of independent journalism, and denounced a judicial and
			 legal structure that is used to make reprisals against those who dissent from
			 official policy;
		Whereas under President Correa, the Government of Ecuador
			 has threatened and dismissed judges critical of or opposed to executive branch
			 policies and legislatively altered the judicial system in a way that Human
			 Rights Watch has cited “could lead to a significant increase in the
			 government’s influence over the appointment and dismissal of judges”;
		Whereas according to the United States Department of
			 State’s 2011 Country Report on Human Rights Practices for Ecuador, the
			 judiciary was “susceptible to outside pressure and corruption”, reaching
			 “decisions based on media influence or political and economic pressures” while
			 in some cases the outcome of trials appeared
			 predetermined;
		Whereas the United States Department of State’s 2011
			 Country Report on Human Rights Practices for Ecuador described instances of
			 “excessive force by public security forces, restrictions on freedom of speech
			 and press, and official corruption” and “corruption and denial of due process
			 within the judicial system”;
		Whereas the Special Rapporteur for Freedom of Expression
			 of the Organization of American States Inter-American Commission on Human
			 Rights has stated that censures of expression through criminal laws like those
			 in Ecuador “are unnecessary, disproportionate, and cannot be justified by any
			 imperative social interest; they also constitute a form of indirect censorship
			 given their intimidating and chilling effect on the discussion of matters in
			 the public interest”;
		Whereas according to asylum statistics provided by the
			 United States Department of Justice Executive Office for Immigration Review,
			 Ecuadoran citizens are increasingly turning to the United States for support
			 and protection, applying for asylum 230 percent more in 2011 than in 2007, and
			 Ecuador is consistently among the top 12 nationalities applying for asylum in
			 the United States;
		Whereas the Government of Ecuador has expropriated assets,
			 including in the media and energy industries;
		Whereas according to the United States Department of
			 Commerce, “fundamental weaknesses in Ecuador’s judicial system and the rule of
			 law are major challenges in doing business in Ecuador” and Correa has created a
			 “challenging” and “uncertain” climate for business and foreign direct
			 investment in Ecuador;
		Whereas Ecuador has withdrawn from the World Bank’s
			 Convention on the Settlement of Investment Disputes between States and
			 Nationals of Other States and has stated its intention to terminate the United
			 States–Ecuador Bilateral Investment Treaty (BIT);
		Whereas Ecuador has not complied with the interim award
			 issued by an international arbitration tribunal convened under Article 6 of the
			 United States–Ecuador BIT, which enjoins Ecuador whether by its
			 judicial, legislative or executive branches) to take all measures necessary to
			 suspend or cause to be suspended the enforcement and recognition within or
			 without Ecuador of the $18,200,000,000 judgment by Ecuadoran courts
			 against the Chevron Corporation;
		Whereas according to the United States Department of
			 State’s 2011 Investment Climate Statement on Ecuador, “systemic weakness in the
			 judicial system and its susceptibility to political or economic pressures
			 constitutes important problems faced by U.S. companies investing in or trading
			 with Ecuador”, “corruption is a serious problem in Ecuador”, and “Transparency
			 International consistently ranks Ecuador near the bottom among countries it
			 surveys in the region”;
		Whereas although the Ecuadoran authorities report seizing
			 21.5 metric tons of finished cocaine in 2011, according to the United States
			 Department of State’s 2012 International Narcotics Control Strategy Report,
			 “Ecuador is a major transit country for illegal narcotics”;
		Whereas, according to October 19, 2011, testimony of the
			 Department of State before the Senate Caucus on International Narcotics
			 Control, “the closure of the Forward Operating Location in Manta in 2009, the
			 expulsion of two Embassy officials in 2009, and the precipitous and unwarranted
			 expulsion of Ambassador Hodges in April”, are “Ecuadorian actions [that] were
			 not supportive of a positive and cooperative relationship” between the United
			 States and Ecuador;
		Whereas Ecuador’s relationship with Iran has become closer
			 in recent years, most recently with the visit of Iranian President Mahmoud
			 Ahmadinejad to Ecuador in January 2012;
		Whereas sections 203(c) and (d) and 204(b)(6)(B) of the
			 Andean Trade Preference Act (ATPA) (19 U.S.C. 3202(c) and (d) and
			 3203)(b)(6)(B)), as amended by the Andean Trade Promotion and Drug Eradication
			 Act (ATPDEA), list factors that serve as limitations, as well as other factors
			 to be taken into account, in deciding whether to designate a country as a
			 beneficiary under the ATPA; and
		Whereas section 203(e) of the ATPA, as amended by the
			 ATPDEA, makes clear the intention of Congress that these limitations and
			 factors continue to be taken into account in determining whether a country
			 receives benefits under the ATPA, given that the President may withdraw or
			 suspend designation as a beneficiary country if the President determines that
			 as a result of changed circumstances, a country should be
			 barred from designation as a beneficiary: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns the growing repression of
			 democracy and human rights in Ecuador, including the suppression of the freedom
			 of expression and increased government control over the judiciary;
			(2)calls on the
			 Secretary of State to note in the 2012 and future Country Reports on Human
			 Rights Practices for Ecuador the limited ability to report on the full account
			 of human rights abuses in Ecuador due to a lack of transparency within
			 government institutions in Ecuador;
			(3)calls on the
			 Secretary of State to provide to the relevant committees of the United States
			 Senate and House of Representatives a budget and performance review of United
			 States Department of State and United States Agency for International
			 Development activities in Ecuador funded to promote strong democratic
			 institutions, the rule of law, and human rights;
			(4)expresses its concern regarding the lack of
			 high-level counternarcotics cooperation between the United States and Ecuador
			 and regarding aspects of Ecuador’s actions that fail to meet the intentions of
			 the Andean Trade Preference Act (ATPA) and Andean Trade Promotion and Drug
			 Eradication Act (ATPDEA);
			(5)expresses its
			 concern regarding the expanded relationship between Ecuador and Iran;
			 and
			(6)expresses its disinclination to support a
			 renewal of the ATPA, as amended by the ATPDEA, for Ecuador based on the current
			 status of the concerns contained in this resolution, and calls for a careful
			 review of such concerns, in addition to Ecuador’s eligibility as a beneficiary
			 country, when considering renewal of the ATPA, as amended by the ATPDEA, which
			 currently expires on July 31, 2013.
			
